DETAILED ACTION
This action is in reply to the submission filed on 8/19/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendments to claims 1, 4, 8, 11 and 15 are acknowledged.
Claims 1-20 are currently pending and have been examined under the effective filing date of 7/16/2020.
Response to Arguments
Applicant's arguments filed 8/19/2022 have been fully considered but they are not persuasive in full.  Examiner thanks Applicant for incorporating previously noted patent eligible limitations from claims 2, 4, 5, 9, 11, 12, 16 and 18 into the independent claims (see office action filed 7/25/2022).  Accordingly, the 101 rejections are overcome.
Regarding the annotated amendments file on 8/19/2022, particularly to claim 18, if Applicant wishes to amend the claim to mirror claims 4 and 11, please annotate accordingly.
Regarding Applicant’s remarks, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. MPEP 714.02 states “The requirements of 37 CFR 1.111(b) must be complied with by pointing out the specific distinctions believed to render the claims patentable over the references in presenting arguments in support of new claims and amendments.” 37 CFR 1.111(b): 
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action and must reply to every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. If the reply is with respect to an application, a request may be made that objections or requirements as to form not necessary to further consideration of the claims be held in abeyance until allowable subject matter is indicated. The applicant’s or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action. A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.

Regarding the amendments claiming an incorporation of narrowed scope through the use a cobot to perform the method, Examiner looks to the specification for interpreting the claims under its broadest reasonable interpretation (BRI) and finds the cobot is disclosed in ¶0023 and ¶0024 as moving component into a reader box and affixing printed labels onto the component on the reader box. Additionally, ¶0032 discloses the cobot placing component into component tray and provides scanned part number to information handling system.  ¶0038 discloses separating components by the cobot.  Examiner maintains Hegemier teaches the claimed method but for using a cobot to perform the method.  Hegemier uses robots to move components. (Hegemier ¶0107; Signaling is sent instructing workers and/or machinery to move the batched blank parts to the image application devices (Step 516) to cause the image or imagery to be applied to the blank parts…¶0249; robot or other computer controlled "worker").)  Modifying the claimed method, which is taught by Hegemier, to be performed by a cobot instead of a robot, would result in predictable results, as seen in Rana. (Rana ¶¶0086, 0087; mobile platforms or mobile vehicles 5 according to the present invention can also be referred to as collaborative robots or shortly cobots… Upper level tasks can be tasks like supplying parts, machining, mounting, handling, assisting, quality assurance, moving items, moving work pieces…Rana ¶0006; dynamic business and engineering processes that can also be automated to high degree by utilizing intelligent agents which are distributed or deployed across the factories and enterprises.)  Put simply, the lack of limitations concerning the specificity of the use of cobots to perform the claimed method results in an obviousness rationale for modifying the method taught in Hegemier with the use of cobots in Rana.  Substituting cobots for robotic workers, in this case, obtains predictable results.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hegemier et al. (Pub. No. US 2011/0282476 A1) in view of Rana (Pub. No. US 2021/0232989 A1.)
Regarding Claims 1, 8 and 15, Hegemier teaches a computer-implementable method for automated component serialization (Hegemier ¶0006; system and corresponding automated method for managing an on-demand manufacturing supply chain personalization process) comprising: 
identifying a group of multiple components, wherein the multiple components are a particular component that is implemented in a computer system; (Hegemier ¶0126; ODM 306 receives the order for customized products including image and customization data for specified components, where the customization of the specified parts is to be completed by the ODC (Step 902).)
separating a component from the group of multiple components; (Hegemier ¶0118; management platform tracks defects and error rates and coordinates disposal or separation of defective parts (Step 728)… ¶0214; system disassociates parts from the container (Step 5428).)
labeling by a printer in communication with an information handling system, the component with serialization information; (Hegemier ¶0140; batch barcode is placed into the part (Step 1224)… system prints a label for the container (Step 1228), which in some cases, is the same barcode as that used for all parts of the container… ¶0214; system then allocates and applies serialized barcodes to each part (Step 5430),)
verifying through an information handling system, the serialization information; (Hegemier ¶0107; ODC 310 then does a quality check to verify accuracy the application process…¶0214; worker affixes an RFID device to the part and the system associates the RFID device to the barcode (Step 5432). The)
and entering through the information handling system, the verified information into an enterprise resource planning system. (Hegemier ¶0140; system decreases the number of unsorted inventory, and adds to the number within the filled batch…¶0224; If it passes, the system increase the finished goods inventory in ERP (Step 6214))
While Hegemier teaches the claimed method using robots, (Hegemier ¶0107; Signaling is sent instructing workers and/or machinery to move the batched blank parts to the image application devices (Step 516) to cause the image or imagery to be applied to the blank parts…¶0249; robot or other computer controlled "worker").) it does not teach using a cobot to perform the method. However, Rana teaches using a cobot for supplying parts, handling, quality assurance, and moving items. (Rana ¶¶0086, 0087; mobile platforms or mobile vehicles 5 according to the present invention can also be referred to as collaborative robots or shortly cobots… Upper level tasks can be tasks like supplying parts, machining, mounting, handling, assisting, quality assurance, moving items, moving work pieces)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of component serialization in Hegemier with the known technique of robotic manufacturing in Rana because applying the known technique would have yielded predictable results and resulted in an improved system by allowing automated manufacturing. (Rana ¶0006; dynamic business and engineering processes that can also be automated to high degree by utilizing intelligent agents which are distributed or deployed across the factories and enterprises)
Claim 8 is rejected on the same basis as claim 1 with the additional limitations: a processor; a data bus coupled to the processor; and a non-transitory, computer-readable storage medium embodying computer program code, the non-transitory, computer-readable storage medium being coupled to the data bus, the computer program code interacting with a plurality of computer operations and comprising instructions executable by the processor and configured for. (Hegemier ¶0279; computer system having one or more processors and one or more memory devices including executable program code configured to be executed by the one or more processors.)
Claim 15 is rejected on the same basis as claim 1 with the additional limitations: a non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for. (Hegemier ¶0279; computer system having one or more processors and one or more memory devices including executable program code configured to be executed by the one or more processors.)

Regarding Claims 3, 10 and 17, Hegemier as modified by Rana discloses the method of claim 1, wherein the identifying is performed by scanning a label on a component tray holding the multiple components, wherein the label identifies the particular component. (Hegemier ¶0214; worker scans the next container (Step 5418), and the system filters the list of jobs based on the scanned substrate container (Step 5420).)

Regarding Claims 4, 11 and 18, Hegemier as modified by Rana discloses the method of claim 1, wherein the separating places the component into a component reader box (Hegemier ¶0218; rack arrives (Step 5802) and the worker moves the cart to association location (Step 5804). The system scans the cart and all parts on the Rack (Step 5806), e.g., the scanner is an RFID reader and all parts and the cart have RFID devices. The system associates the parts to the cart in the database (Step 5808), and the worker moves the cart to the "pending inspection" location (Step 5810) …¶0249; robot or other computer controlled "worker").)

Regarding Claims 5 and 12, Hegemier as modified by Rana discloses the method of claim 4 further comprising testing the component while in the component reader box. (Hegemier ¶0140; quality test)

Regarding Claim 6, 13 and 19, Hegemier as modified by Rana discloses the method of claim 1, wherein the labeling serialization information includes one or more of a manufacturer part number, component size, component dimensions, and component configuration. (Hegemier ¶0263; Typically, the first optically readable code represents a serial number that corresponds to data relating to the manufacturer, product, etc.)

Regarding Claim 7, 14 and 20, Hegemier as modified by Rana discloses the method of claim 1, wherein the verification is performed by scanning the label on the component. (Hegemier ¶0263; optically readable code is intended to remain on the part after manufacturing, e.g., to track and identify through distribution)

Claims 2, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hegemier et al. (Pub. No. US 2011/0282476 A1) in view of Rana (Pub. No. US 2021/0232989 A1) and in further view of Covington et al. (Pub. No. US 2021/0090676 A1.)
Regarding Claims 2, 9 and 16, Hegemier as modified by Rana discloses the method of claim 1. Modified Hegemier does not, but Covington does disclose wherein the multiple components are dual in-line memory modules. (Covington ¶0040; qualify dual rank and single rank memory of the same speed, in the same slot configuration, each rank could be selected or deselected for testing as desired, using chip select pins.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of component grouping and serialization in Hegemier with the known technique of hardware testing in Covington because applying the known technique would have yielded predictable results and resulted in an improved system by allowing verification of component integrity. (Covington ¶0002; typical to test different kinds and combinations of modular memory devices for compatibility with the system)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687

	
/SANGEETA BAHL/Primary Examiner, Art Unit 3629